Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 01, 2014

The Court of Appeals hereby passes the following order:

A15D0134. WILLIE CLAUDE RAMEY II v. THE STATE.

       In 1996, Willie Claude Ramey II was found guilty of several offenses,
including armed robbery and kidnapping with bodily injury. In 2014, Ramey filed
a “Motion to Enter a Valid Judgment,” alleging fatal issues with both the indictment
and verdict form for the kidnapping with bodily injury offense. The trial court denied
the motion, and Ramey filed this application for discretionary appeal.
       Although Ramey included a copy of the trial court’s order with his application,
it was not a stamped “filed” copy as required by Court of Appeals Rule 31 (e).
Without the stamped “filed” copy of the order, we cannot ascertain if the application
was filed within 30 days, which is a jurisdictional requirement. See OCGA § 5-6-35
(d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, on
November 7, 2014, we ordered Ramey to supplement his application within ten days
with a stamped “filed” copy of the order to be appealed. We provided that failure to
comply with this directive would result in dismissal of the application. Ramey has not
submitted a stamped “filed” copy of the order, and more than ten days have passed
since the November 7, 2014 order. Accordingly, Ramey’s application is hereby
DISMISSED.




                                       Court of Appeals of the State of Georgia
                                                                            12/01/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.